DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/20/2022.

Claims
Claims 1,2, 7-10 and 14 are allowed.
Claims 3-6 are cancelled.
Claims 11-13 are withdrawn.
Examiner's Statement of reason for Allowance
Claims 1, 2, 7-10 and 14 renumbered as 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a sidelink synchronization signal (SLSS) transmission method performed by a terminal in a wireless communication system, the method comprising: synchronizing with a single source among a plurality of sources; generating the SLSS; and transmitting the generated SLSS in a single resource among a plurality of resources, wherein the single resource is determined according to whether the single source and the terminal are in cell coverage, wherein the plurality of resources comprise a first resource, a second resource, and a third resource,  wherein the first resource is selected based on the terminal being in cell coverage and the single source being a base station or a global navigation satellite system (GNSS), wherein the second resource is selected based on the terminal being out of cell coverage and the single source being another terminal in the cell coverage, and wherein the third resource is selected based on the terminal being out of cell coverage and the single source being the GNSS.
The closest prior art, as previously recited, Xu et al. (US 2017/0142703 A1), Adachi et al. (US Provisional 62/335,894), Cheng et al. (US Provisional 62/315,641) are also generally directed to various aspects of making synchronization between UEs possible, each eNB may configure some synchronization resources for the transmission of Sidelink Synchronization Signal (SLSS).  However, none of Xu, Adachi, Cheng teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 14. For example, none of the cited prior art teaches or suggest the steps of wherein the single resource is determined according to whether the single source and the terminal are in cell coverage, wherein the plurality of resources comprise a first resource, a second resource, and a third resource,  wherein the first resource is selected based on the terminal being in cell coverage and the single source being a base station or a global navigation satellite system (GNSS), wherein the second resource is selected based on the terminal being out of cell coverage and the single source being another terminal in the cell coverage, and wherein the third resource is selected based on the terminal being out of cell coverage and the single source being the GNSS.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478